MEMORANDUM **
Issam Abdullah Hasan, a native and citizen of Yemen, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, see Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.2004), and we deny the petition for review.
The BIA did not abuse its discretion in denying Hasan’s motion to reopen as untimely because it was filed more than three years after the BIA’s October 25, 2002 order. See 8 C.F.R. § 1003.2(c)(2). Moreover, Hasan failed to provide sufficient evidence of changed circumstances in Yemen to establish that he now has a well-founded fear of future persecution. See 8 C.F.R. § 1003.2(c)(3)(ii); see also Malty, 381 F.3d at 945.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.